         Case 19-34446 Document 205 Filed in TXSB on 09/03/19 Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §       Chapter 11
                                                     §
HALCÓN RESOURCES                                     §
CORPORATION, et al.,                                 §       Case No. 19-34446 (DRJ)
                                                     §
                 Debtors.1                           §       Jointly Administered
                                                     §

                         NOTICE OF AGENDA OF MATTERS SET FOR
                             HEARING ON SEPTEMBER 4, 2019

                 Halcón Resources Corporation and its debtor affiliates in the above-captioned

chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), file this

agenda of matters set for hearing on September 4, 2019 at 11:00 a.m. (Prevailing Central Time)

before the Honorable David R. Jones at the United States Bankruptcy Court for the Southern

District of Texas, Courtroom 400, 515 Rusk Avenue, Houston, Texas 77002.

I.       UNCONTESTED MATTERS

1.       Emergency Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) and Fed.
         R. Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing Payment
         of Prepetition Trade Claims in Ordinary Course of Business and (II) Granting
         Related Relief [Docket No. 9]

                 Objection Deadline: August 28, 2019

                 Responses Received: None

                 Related Documents:

                                       A. Declaration of Albert S. Conly in Support of the Debtors’
                                          Chapter 11 Petitions and First Day Relief [Docket No. 27]

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Halcón Resources Corporation (0684), Halcón Resources Operating, Inc. (4856),
Halcón Holdings, Inc. (5102), Halcón Energy Properties, Inc. (5292), Halcón Permian, LLC (6153), Halcón Field
Services, LLC (0280), and Halcón Operating Co., Inc. (3588). The Debtors’ mailing address is 1000 Louisiana St.,
Suite 1500, Houston, TX 77002.
     Case 19-34446 Document 205 Filed in TXSB on 09/03/19 Page 2 of 6



                              B. Certificate of No Objection to Emergency Motion of
                                 Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) and
                                 Fed. R. Bankr. P. 6003 and 6004 for Interim and Final
                                 Orders (I) Authorizing Payment of Prepetition Trade
                                 Claims in Ordinary Course of Business and (II) Granting
                                 Related Relief [Docket No. 195]

            Status: This matter is going forward.

2.   Emergency Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors
     (A) to Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b),
     364(c)(1), 364(c)(2), 364(c)(3), and 364(e) and (B) to Utilize Cash Collateral Pursuant
     to 11 U.S.C. § 363, (II) Granting Adequate Protection to Prepetition Secured Parties
     Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, 503 and 507(b) and (III) Scheduling
     Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) [Docket No. 23]

            Objection Deadline: August 28, 2019

            Responses Received: None

            Related Documents:

                              A. Declaration of Douglas McGovern in Support of Motions
                                 of Debtors for (A) Interim and Final Orders Approving
                                 Postpetition Financing Arrangements and Use of Cash
                                 Collateral, (B) an Order Authorizing Assumption of
                                 Backstop Agreement, (C) an Order Authorizing
                                 Assumption of Exit Financing Agreement, and (D) an
                                 Order Authorizing Debtors to File Fee Letters Under Seal
                                 [Docket No. 25]

                              B. Notice of Filing Final Postpetition Financing Order
                                 [Docket No. 194]

                              C. Certificate of No Objection to Emergency Motion of
                                 Debtors for Interim and Final Orders (I) Authorizing
                                 Debtors (A) to Obtain Postpetition Financing Pursuant to
                                 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),
                                 364(c)(3), and 364(e) and (B) to Utilize Cash Collateral
                                 Pursuant to 11 U.S.C. § 363, (II) Granting Adequate
                                 Protection to Prepetition Secured Parties Pursuant to
                                 11 U.S.C. §§ 361, 362, 363, 364, 503 and 507(b) and
                                 (III) Scheduling Final Hearing Pursuant to Bankruptcy
                                 Rules 4001(b) and (c) [Docket No. 197]

            Status: This matter is going forward.



                                            2
     Case 19-34446 Document 205 Filed in TXSB on 09/03/19 Page 3 of 6



3.   Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 365(a) and Fed. R.
     Bankr. P. 6006 for an Order (I) Authorizing Assumption of Backstop Agreement,
     (II) Approving All Obligations Thereunder, and (III) Granting Related Relief
     [Docket No. 24]

           Objection Deadline: August 28, 2019

           Responses Received: None

           Related Documents:

                             A. Declaration of Douglas McGovern in Support of Motions
                                of Debtors for (A) Interim and Final Orders Approving
                                Postpetition Financing Arrangements and Use of Cash
                                Collateral, (B) an Order Authorizing Assumption of
                                Backstop Agreement, (C) an Order Authorizing
                                Assumption of Exit Financing Agreement, and (D) an
                                Order Authorizing Debtors to File Fee Letters Under Seal
                                [Docket No. 25]

                             B. Certificate of No Objection to Motion of Debtors Pursuant
                                to 11 U.S.C. §§ 105(a), 363(b), and 365(a) and Fed. R.
                                Bankr. P. 6006 for an Order (I) Authorizing Assumption of
                                Backstop Agreement, (II) Approving All Obligations
                                Thereunder, and (III) Granting Related Relief
                                [Docket No. 196]

           Status: This matter is going forward.

4.   Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 362 for an Order
     (I) Establishing Notification Procedures and Approving Restrictions on Certain
     Transfers of Stock of, and Claims Against, Debtors and (II) Granting Related Relief
     [Docket No. 26]

           Objection Deadline: August 28, 2019

           Responses Received: None

           Related Documents:

                             A. Certificate of No Objection to Motion of Debtors Pursuant
                                to 11 U.S.C. §§ 105(a) and 362 for an Order
                                (I) Establishing Notification Procedures and Approving
                                Restrictions on Certain Transfers of Stock of, and Claims
                                Against Debtors, and (II) Granting Related Relief
                                [Docket No. 198]



                                           3
         Case 19-34446 Document 205 Filed in TXSB on 09/03/19 Page 4 of 6



                  Status: This matter is going forward.

5.       Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 365(a) and Fed. R.
         Bankr. P. 6006 for an Order (I) Authorizing Assumption of Settlement Agreement
         and Certain Sulfur Removal Plant Contracts, (II) Approving All Obligations
         Thereunder, and (III) Granting Related Relief [Docket No. 124]

                  Objection Deadline: September 3, 2019

                  Responses Received: None2

                  Related Documents:

                                         A. Notice of Filing Revised Streamline Assumption Order
                                            [Docket No. 153]

                  Status: This matter is going forward.

II.      CONTESTED MATTERS

6.       Emergency Motion of Morascyzk & Polochak, Attorneys at Law, and Co-Exprise,
         Inc., d/b/a CX-Energy for Relief from the Automatic Stay [Docket No. 145]

                  Responses Received:

                                         A. Objection of Debtors to Emergency Motion of Morascyzk
                                            & Polochak, Attorneys at Law, and Co-Exprise, Inc., d/b/a
                                            CX-Energy for Relief from the Automatic Stay
                                            [Docket No. 188]

                  Related Documents:

                                         A. Morascyzk & Polochak, Attorneys at Law, and Co-Exprise,
                                            Inc., d/b/a CX-Energy Witness and Exhibit List for Hearing
                                            Scheduled on September 4, 2019 at 11:00 A.M.
                                            [Docket No. 192]

                                         B. Debtors’ Witness and Exhibit List for Matters Set for
                                            Hearing on September 4, 2019 [Docket No. 204]

                  Status: This matter is going forward.




2
  Subject to receiving any objections or other responses, which the Debtors do not anticipate, the Debtors intend to
file a Certificate of No Objection on September 4, 2019 prior to the scheduled hearing.



                                                          4
Case 19-34446 Document 205 Filed in TXSB on 09/03/19 Page 5 of 6



Dated: September 3, 2019
       Houston, Texas


                             /s/ Patrick W. Thompson
                            WEIL, GOTSHAL & MANGES LLP
                            Alfredo R. Pérez (15776275)
                            Patrick W. Thompson (24066189)
                            700 Louisiana Street, Suite 1700
                            Houston, Texas 77002
                            Telephone: (713) 546-5000
                            Facsimile: (713) 224-9511
                            Email: Alfredo.Perez@weil.com
                                    Patrick.Thompson@weil.com

                            -and-

                            WEIL, GOTSHAL & MANGES LLP
                            Gary Holtzer (admitted pro hac vice)
                            Lauren Tauro (admitted pro hac vice)
                            767 Fifth Avenue
                            New York, New York 10153
                            Telephone: (212) 310-8000
                            Facsimile: (212) 310-8007
                            Email: Gary.Holtzer@weil.com
                                    Lauren.Tauro@weil.com

                            Proposed Attorneys for Debtors
                            and Debtors in Possession




                                5
        Case 19-34446 Document 205 Filed in TXSB on 09/03/19 Page 6 of 6



                                      Certificate of Service

I hereby certify that on September 3, 2019, a true and correct copy of the foregoing document
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed
by the Debtors’ claims, noticing, and solicitation agent.



                                                        /s/ Patrick W. Thompson
                                                       Patrick W. Thompson
